 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbercrombie & Fitch Co. and Local 153, Office &Professional Employees InternationalUnion, AFL-CIO. Case 2-CA-12859October 17, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn July 3, 1973, Administrative Law Judge JerroldH. Shapiro issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held on May 16, 1973, is based oncharges filed by the above-named Union on January 22,1973, and a complaint issued on March 23, 1973, on behalfof the General Counsel of the National Labor RelationsBoard, herein called the Board, by the Regional Director ofthe Board,' Region 2, alleging that Abercrombie & FitchCo., herein called the Respondent, has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the National Labor Relations Act, herein called the Act.The Respondent filed an answer denying the commission ofthe alleged unfair labor practices.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the GeneralCounsel's oral argument and the Respondent's postheanngbrief, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTAbercrombie & Fitch Co., the Respondent, a New Yorkcorporation with a store located in New York City on thecorner of East 45th and Madison Avenue, herein called theNew York City Store, is engaged in the retail sale of sportinggoods and related products in several States, including NewYork. In the course of business operations, Respondentannually receives gross revenues in excess of $500,000 andannually purchases goods and commodities valuedin excessof $50,000 directly from suppliers located outside the Stateof New York. Respondent admits that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDLocal 153, Office & Professional EmployeesInternation-alUnion, AFL-CIO, herein called the Union,is a labororganization within the meaning of Section 2(5) of the Act.IIITHE QUESTION PRESENTEDThe ultimate question presented in this proceeding iswhether the Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to supply the Union with informationrelevant and necessary to the Union's evaluation and prose-cution of a grievance filed by an employee represented bythe Union.IV THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Union, the collective-bargaining representative ofthe salesmen employed at the New York City store,is signa-tory to a collective-bargaining agreement with the Respon-dent covering these employees. The agreement, effectivefrom March 1, 1972, until February 28, 1975,contains agrievance-arbitration procedure which provides' for bindingarbitration by an arbitrator selected by the New York StateMediation Service. On September 29, 1972, Respondentdischarged salesman Raymond Morillo. The Union filed agrievance on his behalf and eventually submitted the griev-ance to arbitration. The instant case involves this grievance,particularly the Union's requests for information to evalu-ate and successfully prosecute the grievance.Monllo on Friday, September 29, 1972,1 signeda state-ment in which he admitted stealing $10 that day from a cashregister.He was discharged the same day. On Mondaymorning, October 2, the Union's chief steward at the NewYork City Store, Briggs, spoke to the Respondent's person-nelmanager, CharlesMcDermott, about Morillo's dis-charge.McDermott showed him Morillo's confession andtold Briggs that the cashier reports for Morillo's cash regis-ter showed shortages totaling about $7,000 over a period ofAll dates herein refer to 1972 unless otherwise designated.206 NLRB No. 109 ABERCROMBIE& FITCH CO.-several months. The same afternoon McDermott again metwith Briggs, who was accompanied by Morillo. Morillo stat-ed that he had signed the confession under duress and ex-plained the circumstances under which he had signed theconfession.On October 4, McDermott met with the Union Secretary-Treasurer John Kelly, Briggs, and Morillo at which timeKelly asked for and received the Respondent's explanationfor discharging Morillo. Kelly's stated position was that theconfession signed by Morillo would not "stand up," andthatKelly did not believe the Respondent had sufficientcause to discharge Monllo. Kelly requested and McDer-mott refused to reinstate Morillo, at which point Kelly de-clared that the Union had no alternative but to take thedischarge to arbitration and asked McDermott to give hima copy of Morillo's signed confession, the cash register tapesforMorillo, and any other information pertinent to thedischarge. McDermott told Kelly to reduce the grievance towriting and to make a written request for the information.On October 5, by letter, Kelly notified McDermott that "itis the [Union's] intention to submit Morillo's discharge un-der the grievance machinery and arbitration in our con-tract"and requested that the Respondent supply thefollowing information:1.A copy of the statement signed by Morillo on Sep-tember 29, 1972.2.A copy of the cash register tape of his register forthat date.3.A list of any and all discrepancies between that tapeand the record of the Cashiers Department.McDermott did not answer this letter nor did the Respon-dent supply the information. The Union on October 25 inCase 2-CA-12770 filed an unfair labor practice charge withthe Regional Director for Region 2, alleging that the Re-spondent, in violation of the Act, was refusing to furnish theUnion the information requested in Kelly's letter of October5.Also, Kelly by another letter to McDermott on Novem-ber 2 reiterated the previous request for information. OnNovember 7, McDermott responded by letter and refusedto furnish the Union the requested information, stating "thecompany's position in this matter remains unchanged, Wewill be most happy to meet with [representatives of theUnion] and review the evidence on which we dischargedMorillo." A meeting was arranged for November 16 atwhich time McDermott met with Union RepresentativeScully.They discussed Morillo's grievance.McDermottshowed Scully the following documents: Morillo's confes-sion of September 29; the cash register tape of September29 from Morillo's register; the cashier's daily report showingthe total cash sales and the amount of money removed fromthe register on September 29 indicating a shortage of $45;the September 29 cash register audit envelope for the regis-ter showing the total sales segregated into "cash," "charge,""bank charge," and "credit sales"; and the portions of the40 odd sales checks written by the three cashiers using thisregister on September 29 showing the amount of the sale,method of payment, and name of salesman. Scully exam-ined all of these documents-the business record relating tothe cash register are herein collectively called the "cash465registerrecords"-and McDermott explained to Schullyhow they related to each other. McDermott, however, spe-cifically stated that the "cash register records" by them-selves did not establish that Morillo took the $10 becausehe was not the only salesman who used the register, that twoother salesmen used it throughout the day in question. Mc-Dermott also told Scully that using the "cashregister re-cords" he had prepared an analysis showing that there wasa $45 shortage. Scully at the end of the meeting requested,and McDermott refused to furnish, copies of the variousdocuments shown Scully.2Scully testified that based on the information furnishedhim on November 16 and the information previously pro-vided by Morillo that he, Scully, was able toevaluateMorillo's grievance which he concluded had merit. Scullyon November 16, following his meeting with McDermott,testified he decided to withdraw his charge whichallegedthat the Respondent had refused to furnish the Union withinformation on the Morillo grievance and to submit theMorillo grievance to arbitration. Accordingly, on Novem-ber 16 Scully by letter to the Regional Directorrequestedthat he be allowed to withdraw the Union's charge filedagainst the Respondent 3 and on the same date, by letter,notified the New York State Board of Mediation of a dis-pute with the Respondent over Morillo's discharge and re-quested that the Mediation Board designate an arbitrator tohear the dispute. The chairman of the Mediation Board byletter of November 21 notified the Respondent and theUnion that a hearing on this matter was scheduled for Janu-ary 10, 1973, before a designated arbitrator. Shortly beforethe scheduled arbitration, on or about January 2, 1973,Morillo showed a letter from the insurance company appar-ently investigating Respondent's cash registershortageswhich indicated that the shortages involved about $7,000over a period of time. The Union's attorney had been underthe impression that the Respondent's onlydefense beforethe arbitrator would be that Morillo had taken$10 on Sep-tember 29. Now, to see whether this was still true, in lightof the aforesaid letter, the Union's attorney instructedUnion Representative Scully to request all the evidence theRespondent intended to rely on in presentingits case to thearbitrator. Scully, on January 2, 1973, sent the followingletter toMcDermott.In view of our upcoming arbitration on the dischargeof Mr. Raymond Morillo, we request that you furnishus with copies of all correspondence, documents, pa-pers or records that you propose to rely uponin refer-enceto the arbitration.We also request that you furnish us with the names ofall persons you intend to rely upon to support yourposition, as well as any statements by such person(s) inthe possession of the Employer relative to the abovegrievance.This information required by our attorneys and we askthat you forward it to us immediately.2What took place at this meeting is based on the credible testimony ofMcDermott, who impressed me as an honest witness.3The Regional Director approved the request on November 22. 466DECISIONS OF'NATIONAL LABOR RELATIONS BOARDBy a letter to the Union on January 4, 1973, 'theRespondent's attorney refused to supply this informationexplaining, "we are unable to provide said information atthe present time. I know of no procedural rule of the NewYork State Mediation Board which provides for pre-arbitra-tion discovery, which is what you are requesting." Shortlyafter this the Respondent's lawyer notified the Union's law-yer that the only reason the Respondent would advance atthe arbitration hearing for Morillo's discharge was the al-leged $10 theft on September 29. In fact, during the arbitra-tion proceeding the Respondent at no time took the positionthatMorillo was discharged for anything other than thetheft of $10.The unfair labor practice charge which the complaint inthis case is based on was filed by the Union on January 20,1973.As described above, the documentary information in thepossession of the Respondent relevant to its contention thatMorillo had stolen $10 was his confession and the "cashregister records." The only other documents relating to thealleged theft which the record shows that the Respondentpossessed are a written analysis of the "cash register re-ports" prepared in late October by McDermott and a writ-ten statement submitted by Morillo on November 16 to anagent of the insurance company investigating the allegedtheft.McDermott's analysis is a one-page breakdown of the"cash register records." It takes the sales transactions whichare listed in chronological order on the cash register tapeand segregates them by the method of payment, i.e., cash,charge, or credit, and illustrates there was a shortage of $45.McDermott, as found above, when he met with Scully onNovember 16, informed him that he had made this analysisbut did not show it to Scully. McDermott credibly testifiedthat his purpose in preparing such an analysis was "I as-sumed that on the forthcoming arbitration, this tape [refer-ring to the cash register tape] was to have been submittedin evidence. To have submitted this tape to somebody with-out an explanation and to try to pick the transactions off itat a table, it would have been a long, cumbersome, andconfusing situation." Regarding the statement given on No-vember 16 by Morillo to the agent for the insurance compa-ny, the statement, in substance, presents Morillo's versionof the events leading up to his discharge, that he did notsteal the $10 and that his written confession given to theRespondent's security people was the result of coercion.There is insufficient evidence to determine the exact datethis statement was turned over to the Respondent by theinsurance company. The record establishes only that in"early January" the Respondent's lawyer mentioned thestatement to McDermott and that in the middle of Januarythe Respondent's lawyer for the first time showed the state-menttoMcDermott.B. Discussionand Ultimate FindingsIt is now settled that an employer fails to bargain in goodfaith, and thereby violates Section 8(a)(5) and (1) of the Act,if it refuses to furnish a union with information relevant andnecessary to the proper performance of the Union's statu-tory representative function of processing grievances.N.L.R.B. v. Acme Industrial Co.,385 U.S. 432 (1967). The,fact that a request for this type of information is made bya union following its decision to submit, or the actual sub-mission of, a grievance to arbitration does not relieve anemployer of its statutory obligation.Fawcett Printing Corpo-ration,201 NLRB No. 139, Sec. II, F,2. However, the Boardhas held "that the employer is [not] obligated to furnish suchinformation in the exact form requested by the representa-tive. It is sufficient if the information is made-available ina manner not so burdensome or time consuming as to im-pede the process of bargaining."The Cincinnati Steel Cast-ings Company,86 NLRB 592, 593. Guided by these princi-ples, I will now review the evidence.The Union, using the grievance-arbitration procedure initscontractwithRespondent,grievedovertheRespondent's discharge of employee Morillo, and in con-nection with this grievance requested that the Respondent,in effect, furnish it with all information relevant to the dis-charge, including certain specified information. The Re-spondent furnished all of the requested information,4 but atall times refused to comply with the Union's request for acopy of Morillo's confession and copies of the "cash registerrecords."Respondent's personnel manager,McDermott,however, showed all of these documents to Union Repre-sentative Scully and discussed the information contained indocuments with Scully. The information was not complicat-ed. There is no evidence that Scully did not have ample timeto read over and digest the information or was prohibitedfrom taking notes or that Scully believed he was not compe-tent to evaluate the information. To the contrary, Scullywithdrew the Union's charge he had previously filed withthe Board alleging Respondent had violated the Act byrefusing to furnish this information which was needed bythe Union to decide whether to submit Morillo's grievanceto arbitration, and at the - same time Scully submittedMorillo's grievance to arbitration. Plainly, Scully believedthat he had been given an adequate opportunity to intelli-gently consider and evaluate the requested information.I realize that the Board in certain situations has statedthat good-faith bargaining requires an employer to furnishinformation "with an opportunity for the Union to make acopy of such information if it so desires."United AircraftCorp.,192 NLRB 382 (voluminous records covering thou-sands of employees),' citingLasko Metal Products Inc.,1484 There is insufficient evidence to establish that the signedstatement exe-cuted by Morillo on November 16 for an investigator employed byan insur-ance company was in the possession or under the control of the Respondentat the time it received the January 2, 1973, written request from UnionRepresentative Scully to furnish the Union with all documentsand papersthat the Respondent intended "to rely upon in reference to the arbitration."Moreover, Scully testified, in effect, that the purpose of this request was todeterminewhether the Respondent in the arbitration proceeding intended todefend against the discharge on grounds other than the alleged theft of $10,and testified that Respondent's attorney subsequently notified the Union'sattorney that the Respondent's sole defense before an arbitrator would be thealleged theft of $10. Under all of these circumstances,I am of the opinionthat the Respondent was not obligated to furnish the Union Morillo's No-vember 16 statementRegarding the Union's request embodied in Scully's letter of January 2,1973, that Respondent furnish the Union withstatementsof persons otherthan Morillo, there is no evidence that the Respondent at any time had inits possession such statements relevant to Morello's discharge ABERCROMBIE& FITCH CO.467NLRB 976,978 (names,hiredates, and wage rates of all newhires and employeeshiredsince the start of a strike). InUnited AircraftandLasko Metal Productseither the volumeof information requestedor thenature of the informationand its intended use made the information useless to theUnion withoutcopies. In the instant case, the informationconsists ofMorillo's confession,less than half a page inlength,whichcan be easily read and understood in a matterof a few minutes,and of uncomplicated cash register rec-ords consisting of three one-page documents and a seriesof sales slips.Also, thereisno evidencethatthe unionrepresentativewas prohibitedfrom making notes about theinformation,nor did theunion representativeexhibit orvoiceany difficultyin evaluating the information in themanner furnished.For all ofthese reasons,Iam of theopinionthat theUnited AircraftandLaskoMetal Productscases are distinguishablefromthe instant situation and con-clude that theRespondent in the circumstances of this casemade available the requested information"in a manner notso burdensome or time consuming as to impede the processof bargaining."The CincinnatiSteel Castings Company, su-pra-Regarding the failureof theRespondentto furnish Mc-Dermott'sanalysis ofthe "cash register reports," this analy-sis is basedon andcontains the identical informationfurnished and explainedto theunion representative on No-vember16 by McDermott. The analysis is simply a graphicpresentationpreparedfor useprimarilyto explain theRespondent's caseto an abritrator.I am of the opinion thatin these circumstancesthe analysisis either irrelevant or, ifrelevant, ofsuch trivial significancethat thereisno basiswhateverfor concludingthat thefailureto supply it wouldimpede theUnion inits proper functioning or that its pos-session might have enabledthe Unionto representMorillomoreeffectively. Thus,I conclude the Respondent was notobligated to give the analysis to the Union.To recapitulate, basedon the foregoing, I find that theRespondent furnishedthe Unionall relevant information inits possession relating to Morillo's grievance, the Respon-dent was notobligated to furnish McDermott's analysis tothe Union, the Respondent's refusal to furnish copies of theinformationcannot be said to havebeen burdensome orrestrictiveon the Union and, I further find thatnothing theRespondent said or did demonstratesthat theRespondentwas not acting in good faith.5Consequently,I conclude thatRespondent did not violate Section 8(a)(5) and(1) of theAct, as alleged,by failing and refusing to furnish the Unionwith information.Accordingly,I shall[ recommend that thecomplaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact and theentire record,Imake the following:CONCLUSIONS OF L.4m1.Abercrombie & Fitch Co., theRespondent,is an em-ployer engagedin commercewithinthe meaning of Section2(6) and (7) of the Act.2.Local 153, Office &Professional Employees Interna-tionalUnion, AFL-CIO, the Union, is a labororganizationwithin themeaning of Section 2(5) of the Act.3.All salespersonnelat theRespondent'sNew York Citystore whoare actuallyengaged in selling, but excludingbuyers, associate buyers, assistantbuyers, andsupervisorswithinthe meaning of Section2(11) of the Actconstitute aunit appropriatefor the purposesof collective bargainingwithinthe meaning of Section9(b) of the Act.4.Local 153, Office &ProfessionalEmployeesInterna-tionalUnion, AFL-CIO,is the exclusive representative ofall theemployees in the aforesaidappropriateunit for thepurposes of collective bargainingwithrespect to rates ofpay, wages,hours of employment,or other conditions ofemployment.5.The Respondenthas not engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) and(1) of theAct.Upon the foregoingfindingsof fact,conclusions of law,and the entire record, and pursuantto Section-10(c) of theAct, I herebyissue the following recommended:ORDER6The complaint is dismissed in its entirety.had been witnessed by two named security employees The evidence,howev-er, does not establish that this portion of the confession was deliberatelyconcealed rather than that the attestation had been inadvertently left off andadded at a later date6 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes5It appears that,when McDermott on November 16 showed Monllo'sconfession to Union Representative Scully, it did not indicate on its face it